                Case 1:19-cv-01485-SKO Document 20 Filed 09/23/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CSBN 258258
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8955
 7          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 8   Attorneys for Defendant
 9                                       UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11                                             FRESNO DIVISION

12
                                                      )       Case No.: 1:19-cv-01485-SKO
13   LORI LYNN KENDALL,                               )
                                                      )       STIPULATION FOR AN EXTENSION OF
14                     Plaintiff,                     )       TIME; ORDER
                                                      )
15        vs.                                         )       (Doc. 19)
     ANDREW SAUL,                                     )
16   Commissioner of Social Security,                 )
                                                      )
17                                                    )
                       Defendant.                     )
18                                                    )
19
20            Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the

21   parties, through their respective counsel of record, that the time for Defendant to respond to

22   Plaintiff’s Opening Brief be extended thirty (30) days from September 21, 2020, up to and

23   including October 21, 2020. This is the parties’ third stipulation for an extension, and

24   Defendant’s first request. Defendant requests this extension in order to further consider the

25   issues raised in Plaintiff’s Opening Brief.

26            The parties further stipulate that the Court’s Scheduling Order shall be modified

27   accordingly.

28


     Stip. for Ext.; 1:19-CV-01485-SKO                    1
                Case 1:19-cv-01485-SKO Document 20 Filed 09/23/20 Page 2 of 2



 1                                               Respectfully submitted,
 2
     Dated: September 21, 2020                   /s/ Jaqueline A. Forslund
 3                                               (*as authorized via e-mail on September 21, 2020)
                                                 JACQUELINE A. FORSLUND
 4                                               Attorney for Plaintiff
 5
     DATED: September 21, 2020                   McGREGOR W. SCOTT
 6                                               United States Attorney
                                                 DEBORAH LEE STACHEL
 7                                               Regional Chief Counsel, Region IX
 8                                               Social Security Administration

 9                                        By:    /s/ Ellinor R. Coder
                                                 ELLINOR R. CODER
10                                               Special Assistant U.S. Attorney
11                                               Attorneys for Defendant
12
13                                               ORDER
14            Pursuant to the parties’ above stipulation (Doc. 19), IT IS SO ORDERED that Defendant
15   shall have an extension, up to and including October 21, 2020, to respond to Plaintiff’s Opening
16   Brief.
17
18   IT IS SO ORDERED.

19   Dated:      September 22, 2020                             /s/   Sheila K. Oberto             .
20                                                       UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28


     Stip. for Ext.; 1:19-CV-01485-SKO               2
